In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Lubow, J.), entered August 18, 1993, which, upon a fact-finding determination of the same court, dated July 7, 1993, made upon the admission of the appellant, finding that he had committed an act which, if committed by an adult, would have constituted the crime of criminal possession *402of a controlled substance in the seventh degree, adjudged him to be a juvenile delinquent and placed him under the supervision of the Kings County Probation Department for a period of 12 months. The appeal brings up for review the fact-finding determination dated July 7, 1993, and the denial, after a hearing, of the appellant’s motion to suppress physical evidence.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The record shows that the police officer’s warrantless search of the appellant incident to a lawful arrest was justified by exigent circumstances (see, People v Gokey, 60 NY2d 309; People v Smith, 59 NY2d 454). Consequently, the court’s denial of the suppression motion was proper. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.